Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the combinations of limitations required by independent claims 24, 25, 31, 27, and 42.  In particular, the cited references do not disclose the structures previously recited by the independent claims, and further included the newly added limitation, “wherein the holder is arranged to protectively enclose the manifold within the socket, so as to retain a gas supply line close to the user's body, and thereby reduce the risk of the gas supply line becoming snagged on an object”.  Moretti (US 4,271,833) is considered to be the closest prior art of record, and does not teach the manifold (22) being protectively enclosed by the holder (64), as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784